Title: To Thomas Jefferson from Thomas Leiper, 23 November 1824
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir
Philada
November 23d 1824
Your letter of the 27th of last month I duly received and the contents agreeably to your instructions are retained with myself—I have no doubt your reasons for not Granting my request are perfectly correct as all your actions are—At the time I wrote you my mind was not made up of the propriety of the measure but my wife and others anxious for the interest of Mrs Taylor in which her Daughter and a large family were concerned I do not wonder at it but not withstanding what has past I have no doubt as you express it your friendship for me is the same as formerly and I hope it will continue to the end of the chapter—I have a son William Jones Leiper and a Daughter Julia Dunlap Leiper my Daughter has had the Fever and Ague and has had for Years and it appears beyond the power of Medicine to remove and her Physicians has advised her to travel which she has done and she is now at Richmond with her Aunt Mrs Frances Leiper indeed from the information we have received her Journey has been of service to her already—My son William is to follow the business of his Father and as I know a Tobacconist can obtain usefull information from your Inspectors I have advised him to visit your Warehouses and should have no objection to his Visiting Lynchburgh and you at the same time and I should not be surprize my daughter should go with him for I have obtain heard her say she would be glad to see Mrs Jefferson—Indeed my whole family is in the same Line of March—Make my compliments to your Grandson and if his time will admit of it I think it would be consistant with his interest to visit this country in the Spring I am absolutly informed and from  the quarter it comes from believe One Hundred Fifty tn o Bushel of Corn per Acre and seventy Three Bushells per Acre of Wheat I am with the Utmost attachment and Respect—Thomas Leiper